Citation Nr: 0432186	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran is eligible for a nonservice-
connected pension pursuant to the provisions of 38 U.S.C.A. 
§ 1521 (West 2002).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
somatoform pain disorder, claimed as a stomach condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law






ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training from 
August 1985 to November 1985, from May 1986 to June 1986, and 
in July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for somatoform pain disorder and a chronic 
acquired psychiatric disorder.  The RO also denied 
entitlement to a permanent and total disability rating for 
pension purposes.  

The issues of entitlement to service connection for 
somatoform pain disorder and a chronic acquired psychiatric 
disorder on a de novo basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran does not have 90 days active service during a 
recognized period of war.


3.  The veteran does not currently have a disability for 
which service connection has been granted.  

4.  The Board denied entitlement to service connection for 
somatoform pain disorder and a chronic acquired psychiatric 
disorder, when it issued an unappealed decision in March 
1999.  

5.  Evidence submitted since the Board's final March 1999 
decision bears directly or substantially upon the issues of 
entitlement to service connection for somatoform pain 
disorder and an acquired psychiatric disorder, is not 
duplicative or cumulative; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a nonservice-connected 
pension pursuant to the provisions of 38 U.S.C.A. § 1521 is 
denied as a matter of law.  38 U.S.C.A. § 1521 (West 2002); 
Sabonis v. Brown, 6 Vet. App.  426 (1994).

2.  Evidence received since the final March 1999 
determination wherein the Board denied entitlement to service 
connection for somatoform pain disorder is new and material, 
and the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.160(d) (2004, 
38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2003).

3.  Evidence received since the final March 1999 
determination wherein the Board denied entitlement to service 
connection for a chronic acquired psychiatric disorder is new 
and material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.160(d); 
38 C.F.R. §§ 20.1100, 20.1104, 20.1105.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic Eligibility for Nonservice-connected Pension

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  



Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.  


Analysis

Eligibility for Nonservice-connected Pension

According to 38 U.S.C.A. § 1521, a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service for 90 days or more during a period of war; or served 
during a period of war and was discharged or released from 
such service for a service-connected disability; or for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.16.

The appellant had periods of active duty for training from 
August 1985 to November 1985, from May 1986 to June 1986, and 
in July 1987.  He has not been awarded service connection for 
any type of disability.  

As the veteran does not have 90 days active service during a 
recognized period of war and does not have a disability that 
was incurred or aggravated by his military service, the Board 
must conclude that he is not eligible for a nonservice-
connected pension under the provisions of 38 U.S.C.A. § 1521.  
He must, accordingly, be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App.  426 (1994).



New and Material Evidence

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for a somatoform pain 
disorder and a chronic acquired psychiatric disorder has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient to reopen 
both claims.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 20.1104, 20.1105 (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in service or aggravated by, 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004). Notwithstanding the foregoing, service 
connection may be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service. 
38 C.F.R. § 3.303(d) (2004). 

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disability or injury. 38 C.F.R. § 3.310(a) 
(2004). See Allen v. Brown, 7 Vet. App. 439 (1995).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).


Factual Background

In March 1989, the appellant filed claims of entitlement to 
service connection for a stomach disorder and a nervous 
condition.  

The RO denied service connection for chronic abdominal 
disease and somatoform pain disorder in an August 1989 rating 
decision.  The appellant disagreed with the decision.  

In a September 1993 decision, the Board found that service 
connection for an abdominal disorder was not warranted.  The 
Board additionally determined that the appellant's 
psychiatric disorder claim was not well grounded.  In March 
1995, the CAVC issued an order vacating only the portion of 
the Board's decision that denied the appellant's claim for 
service connection for a stomach disorder.  It was determined 
that the appellant failed to present a well-grounded claim.  

The Board, in a September 1995 decision, found that the 
appellant had not met his initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for an abdominal disorder.   Accordingly, the 
September 1993 Board decision and the August 1989 rating 
decision had no legal effect.  The appellant's abdominal 
disorder claim was dismissed and the RO was directed to 
vacate its decision of August 1989, insofar as it denied 
service connection for an abdominal order.

In a March 1999 decision, the Board found that the appellant 
had not presented new and material evidence to reopen claims 
of entitlement to service connection for somatoform pain 
disorder or a psychiatric disability.  The Board found that 
the appellant had not provided medical evidence, which 
related the claimed disorders to his period of service, i.e. 
he was missing nexus opinions.   The appellant did not appeal 
the decision.

The appellant filed a request to reopen claims of entitlement 
to somatoform disorder, claimed as a stomach condition, and a 
psychiatric disorder in September 2000.  

In a January 2001 decision, the RO confirmed previous 
denials, as the appellant had not presented new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for either somatoform pain disorder or a 
psychiatric disorder.

The evidence, which was of record at the time of the March 
1999 decision wherein the Board denied entitlement to service 
connection for somatoform pain disorder and a psychiatric 
disorder, is reported in pertinent part below.  

Medical records from the appellant's active duty training 
show that he was a passenger in a M113 in May 1986, which 
went into a hole.  He complained of injury to his stomach.  
He was not treated until he returned from the field.  In June 
1986, he complained of pain in his abdomen after a motor 
vehicle accident.  He related that he was passing blood 
through his bowels.  His abdomen was soft and his rectum was 
normal.  There was no blood found in his stool.

In a September 1988 Report of Medical History, the appellant 
complained of frequent indigestion and stomach trouble, as 
well as depression since his 1985 accident.  The examiner 
indicated the appellant had numerous somatic complaints.  The 
corresponding Report of Medical Examination contained no 
diagnoses with regard to his stomach.  A history of peptic 
ulcer disease was noted.
It was noted that he had anxiety neurosis.

Upon VA examination in April 1989, the appellant complained 
that his stomach continued to hurt.  He associated the pain 
with his in-service accident.  He also stated that the Army 
made him nervous.  No abnormalities of digestive system were 
found.  On a separate psychiatric examination, he was 
diagnosed with somatoform pain disorder.  It was determined 
not to be related to service.

In January 1990, the appellant presented testimony before the 
RO.  He testified regarding his in-service accident.  He 
indicated that he injured his stomach in that accident.  He 
further testified that he was told that he had stomach 
injuries and internal bleeding by service physicians.  

He stated that he had a nervous condition also as a result of 
service, which caused him problems sleeping.  He revealed 
that he could not afford psychiatric treatment.

Private medical records from Appalachian Regional Healthcare 
dated between 1988 and 1990 show the appellant complained of 
stomach pains.  These records reveal the appellant was 
variously diagnosed with epigastric pain, duodentitis, a 
duodenal ulcer, gastritis, and peptic ulcer disease.  He was 
also diagnosed with nervous problems, schizophrenia, and 
depression.

In various statements the appellant reported that he had a 
duodenal deformity and a nervous condition, which caused 
ulcers, all of which were precipitated by the Army.  A 
statement from his wife shows she had known the appellant for 
eight years and that his medical problems were from an in-
service injury.  
 
Private medical records from Drs. PCW and DSB show the 
appellant complained of rectal bleeding and epigastric pain.  
Computerized tomographic (CT) scans of the abdomen in 1991 
were unremarkable.  The appellant was diagnosed with chronic 
active gastritis.  

Complaints of an in-service stomach injury were noted in 
psychiatric treatment reports from Cumberland Comp Care 
Center.  These records also indicate the appellant reported 
anxiety and paranoia.  He was diagnosed with a personality 
disorder and possible schizoid symptoms.

A letter from the Office of the Adjutant General dated in 
June 1991 shows the appellant was performing annual training 
in June 1986 when he was treated for passing blood from the 
bowel after being shaken up in a military vehicle.  The 
condition was determined to be resolved and he was returned 
to duty with no restrictions.

An award letter from the Social Security Administration shows 
the appellant was severely impaired.  He was receiving 
disability compensation for schizophrenic personality 
disorder and substance addiction disorder.

Records from Watauga Mental Health show the appellant 
complained of epigastric pain and left upper quadrant pain.  
The records contain diagnoses of depression and 
schizophrenia.  Stomach trouble was listed along Axis III.  

Evidence associated with the claims file since the March 1999 
decision is reported in pertinent part as follows.  A lay 
statement from a buddy of the appellant's indicates he was 
the driver of the military vehicle in which the appellant 
claims to have been injured.  The gentleman indicated that he 
was driving at a high rate of speed when the vehicle went 
over an embankment.  He related that the appellant sustained 
an injury to his stomach region.  He further reported that he 
noticed the appellant had bleeding from his rectum area.

The appellant has also submitted various articles on 
traumatic brain injury and psychiatric disorders.  Medical 
opinions from Dr. JCA are in reference to the appellant's 
lumbar spine.  A July 2004 medical opinion shows that the 
appellant suffers from a psychiatric disability that is 
related or is at least as likely as not related to his 
military service.

Analysis


After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for somatoform 
pain disorder, claimed as a stomach condition, and an 
acquired psychiatric disorder. 

As stated in the factual background section above, the Board 
in their March 1999 decision discussed the lack of evidence 
showing a nexus between the diagnosed disorders, and the 
appellant's period of active duty training.  The "new" 
evidence of record contains a July 2004 opinion that he 
suffers from a psychiatric disorder that is at least as 
likely as not related to service.


The Board notes that the appellant's somatoform pain disorder 
has been variously adjudicated as a psychiatric disorder and 
an abdominal disorder.  Therefore, as there is some 
indication that the appellant suffers from a "psychiatric 
disorder" that is related to service, the new evidence of 
record is material and so significant that it must be 
considered in order to fairly decide the merits of the 
claims. See 38 C.F.R. § 3.156(a).  Accordingly, the 
appellant's claims for entitlement to service connection for 
somatoform pain disorder, claimed as a stomach condition, and 
a psychiatric disorder are reopened.


ORDER

Eligibility for a nonservice-connected pension pursuant to 
the provisions of 38 U.S.C.A. § 1521 is denied.

The veteran, having submitted new and material evidence to 
reopen  a claim of entitlement to service connection for a 
somatoform pain disorder, claimed as a stomach disorder, the 
appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen  a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is granted 
to this extent only.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case, the RO failed to issue a VCAA notice 
letter.  As such, the matters must be remanded for compliance 
with the notice and duty to assist provisions of the VCAA.  

As the appellant's claims have been reopened, absent notice 
of the VCAA, it would potentially be prejudicial to the 
appellant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

Since the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.


A review of the record also discloses that the appellant has 
been variously diagnosed with schizophrenia, depression, 
somatoform pain disorder, epigastric pain, duodenitis, and 
peptic ulcer disease.  A July 2004 medical opinion shows the 
veteran suffers from a "psychiatric disability" that is 
related to or is at least as likely as not related to his 
military service.  There is no specific diagnosis of the 
current psychiatric disorder.

As noted in the decision portion, the appellant's claim with 
respect to his stomach, has been adjudicated as both an 
abdominal disorder and a somatoform pain disorder.  The 
medical evidence of record does contain separate 
gastrointestinal diagnoses.  However, stomach troubles are 
referenced in psychiatric records wherein the appellant is 
diagnosed with somatoform pain disorder, as well as various 
other psychiatric disorders.  

The Board finds that a VA examination is necessary as the 
medical evidence of record is insufficient to render a 
determination on the merits.  38 U.S.C.A. § 5103A(d).  
Specifically, the appellant should be afforded a VA 
examination to clarify the current gastrointestinal and 
psychiatric disorders and render opinions as to their 
relation to service and/or each other.

The Board also notes that the appellant is a recipient of 
Social Security disability compensation.  While the award 
letter is of record, it does not appear from the claims 
folders that attempts were made to secure the medical 
documentation relied upon in granting disability benefits.  
As the appellant is receiving these benefits  for 
schizophrenic personality disorder and substance addiction 
disorder, these records are pertinent to the matters on 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that he identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a stomach disorder, 
somatoform pain disorder, and a 
psychiatric disorder, since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  



All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  The VBA AMC should contact the Social 
Security Administration and request that 
it provide the medical documentation 
relied upon in granting disability 
benefits to the veteran.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
examination of the appellant by a Board 
composed of a psychiatrist and a 
gastrointestinal specialist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any gastrointestinal and 
psychiatric disorders found on 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
medical specialists address the following 
medical issues

Is it at least as likely as not that any 
psychiatric and/or gastrointestinal 
disorder(s) found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for somatoform pain 
disorder, claimed as a stomach disorder, 
and a chronic acquired psychiatric 
disorder on a de novo basis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until the VBA AMC notifies him; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



